Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 08/02/2022 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1 and 11 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1 and 11 are therefore allowable.
The prior arts of record fail to teach a method and apparatus for dynamically adjust at least one threshold for performing packet detection according to a first setting value and a second setting value, wherein the first setting value is determined according to a Received Signal Strength Indication (RSSI) of a received signal, in which a packet in included and a second setting value is determined according to a number of predetermined packet received within a time period, as substantially described in the independent claims 1 and 11. The claims further describe that the packet detection is performed according to the at least one threshold to determine whether the packet is included in the received signal and when it is determined that the packet is included in the received signal, the packet is decoded to determine whether the packet is the predetermined packet. The claim also state that the number of the predetermined packet received within the time period is calculated according to the determination results obtained within the time period. 
The amended limitation in combination of remaining limitations are not taught or suggested by the prior arts of record. The claims are novel over the prior arts in terms of entirety of the claims. Claims 2 – 10 depend on claim 1; and claim 12 – 20 depends on claim 11. Therefore, dependent claims 2 – 10 and 12 – 20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474